--------------------------------------------------------------------------------


EXHIBIT 10.4
PROCERA NETWORKS, INC.
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of
________________, by and among Procera Networks, Inc., a Nevada corporation (the
“Company”), and the undersigned holders of common stock of the Company together
with their qualifying transferees (the “Holders”). Capitalized terms used herein
but not otherwise defined shall have the meaning assigned to them in the Private
Placement Memorandum, dated December 7, 2005 (the “Memorandum”).
 
RECITALS:
 
A.   The Company has sold shares of common stock (“Common Stock”) to the Holders
pursuant to one or more Subscription Agreements (each a “Subscription”), as
described in the Memorandum.


B.    The sale of the Common Stock is conditional upon the extension of the
rights set forth herein, and by this Agreement the Company and the Holders
desire to provide for certain rights as set forth herein.


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties, severally and not jointly, hereby agree
as follows:


AGREEMENT:



 
1.
Registration Rights.



1.1    Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:


(a)    The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the declaration or ordering of the effectiveness of such registration
statement.


(b)    The term “Restricted Securities” means: (i) any and all shares of Common
Stock of the Company issued and sold by the Company pursuant to the Subscription
Agreement (which shares of Restricted Common Stock are referred to herein as the
“Common Stock”); (ii) stock issued in lieu of the stock referred to in (i) in
any reorganization which has not been sold to the public; and (iii) stock issued
in respect of the stock referred to in (i) and (ii) as a result of a stock
split, stock dividend, recapitalization or the like, which has not been sold to
the public.


(c)    The terms “Holder” or “Holders” means any person or persons to whom
Restricted Securities were originally issued or qualifying transferees under
subsection 1.8 hereof who hold Restricted Securities.


(d)    The term “Initiating Holders” means any Holder or Holders, of 40% or
greater of the aggregate of the Restricted Securities then outstanding.


--------------------------------------------------------------------------------



(e)    The term “SEC” means the Securities and Exchange Commission.


(f)    The term “Registration Expenses” shall mean all expenses incurred by the
Company in complying with subsections 1.2 and 1.3 hereof, including, without
limitation, all registration, qualification and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and the expense of any special audits incident to or required by
any such registration (but excluding the compensation of regular employees of
the Company which shall be paid in any event by the Company.)


(g)    The term “Effective Date” shall be the final closing date of the entire
Offering described in the Subscription and the Memorandum.


1.2   Company Registration. The Company shall use commercially reasonable
efforts to file a registration statement, on the appropriate form, with the SEC,
within ninety (90) days of the Effective Date. Such registration shall include
all of the Restricted Securities sold in the Offering and other restricted
common stock of the Company selected by the Company.


1.3   Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification, or compliance pursuant to this Section 1
shall be borne by the Company except as follows:


(a)    The Company shall not be required to pay fees or disbursements of legal
counsel for the Holders; and


(b)    The Company shall not be required to pay underwriters’ fees, discounts,
or commissions relating to Restricted Securities.


1.4   Registration Procedures. In the case of each registration, qualification,
or compliance effected by the Company pursuant to this Rights Agreement, the
Company will keep each Holder participating therein advised in writing as to the
initiation of each registration, qualification, and compliance and as to the
completion thereof. Except as otherwise provided in subsection 1.3, at its
expense, the Company will:


(a)    Prepare and file with the SEC a registration statement with respect to
such Restricted Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Restricted Securities registered thereunder, keep such
registration statement effective for up to 120 days, or if such registration
statement is on Form S-3 (or any successor to Form S-3) and provides for sales
of securities from time to time pursuant to Rule 415 under the Securities Act,
for up to one year;


(b)    Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;


--------------------------------------------------------------------------------



(c)    Furnish, without charge, to the Holders such numbers of copies of a
prospectus, including each preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Restricted
Securities owned by them;


(d)    Use its best efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders or any managing
underwriter, provided that the Company shall not be required, in connection
therewith or as a condition thereto, to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;


(e)    In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement;


(f)    Notify each Holder of Restricted Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;


(g)    Make available for inspection by a representative of the Holders, the
managing underwriter participating in any disposition pursuant to such
registration statement and one firm of attorneys designated by the Holders (upon
execution of customary confidentiality agreements reasonably satisfactory to the
Company and its counsel), at reasonable times and in reasonable manner,
financial and other records, documents and properties of the Company that are
pertinent to the conduct of due diligence customary for an underwritten
offering, and cause the officers, directors, and employees of the Company to
supply all information reasonably requested by any such representative,
underwriter, or attorney in connection with a registration statement, as shall
be necessary to enable such persons to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act;


(h)    Use its best efforts to cause all Restricted Securities covered by a
registration statement to be listed on any securities exchange or any automated
quotation system on which similar securities issued by the Company are then
listed;


(i)     Cause to be provided to the Holders that are selling Restricted
Securities pursuant to such registration statement and to the managing
underwriter, if any disposition pursuant to such registration statement is an
underwritten offering, upon the effectiveness of such registration statement, a
customary opinion of independent counsel (an “Opinion”) and a customary “cold
comfort” letter of independent auditors (a “Comfort Letter”) in each case
addressed to such Holders and managing underwriter, if any;


--------------------------------------------------------------------------------



(j)     Notify in writing the Holders that are selling Restricted Securities
pursuant to such registration statement and any managing underwriter if any
disposition pursuant to such registration statement is an underwritten offering:
(i) when the registration statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective; (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to the registration statement, or of any material request by the SEC
or any state securities authority for additional information after the
registration statement has become effective; (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
the registration statement, or the initiation of any proceedings for that
purpose; (iv) if, between the effective date of the registration statement and
the closing of any sale of Restricted Securities covered thereby, the
representations and warranties of the Company contained in any underwriting
agreement, securities sales agreement, or other similar agreement, including
this Agreement, relating to disclosure cease to be true and correct in all
material respects or if the Company receives any notification with respect to
the suspension of the qualification of the Restricted Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose; (v) of the
happening of any event during the period the registration statement is effective
such that such registration statement or the related prospectus contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make statements therein not misleading (in
the case of a prospectus, in light of circumstances under which they were made);
and (vi) of any determination by the Company that a post-effective amendment to
the registration statement would be appropriate. The Holders hereby agree to
suspend, and to cause any managing underwriter to suspend, use of the prospectus
contained in a registration statement upon receipt of such notice under clause
(iii), (v) or (vi) above until, in the case of clause (iii), such stop order is
removed or rescinded or, in the case of clauses (v) and (vi), the Company has
amended or supplemented such prospectus to correct such misstatement or omission
or otherwise;


If the notification relates to an event described in clauses (v) or (vi), the
Company shall promptly prepare and furnish to such seller and each underwriter,
if any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to the purchasers of such Restricted Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading;


(k)    Provide and cause to be maintained a transfer agent and registrar for all
such Restricted Securities covered by such registration statement not later than
the effective date of such registration statement;


(l)     Deliver promptly to each Holder participating in the offering and each
underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all memoranda relating to discussions with
the SEC and its staff with respect to the registration statement, other than
those portions of any such correspondence and memoranda which contain
information subject to attorney-client privilege with respect to the Company,
and, upon receipt of such confidentiality agreements as the Company may
reasonably request, make reasonably available for inspection by any Holder of
such Restricted Securities covered by such registration statement, by any
underwriter, if any, participating in any disposition to be effected pursuant to
such registration statement and by any attorney, accountant or other agent
retained by any such Holder or any such underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney,
accountant, or agent in connection with such registration statement;


--------------------------------------------------------------------------------



(m)    Use its best efforts to obtain the withdrawal of any order suspending the
effectiveness of the registration statement;


(n)    Provide a CUSIP number for all Restricted Securities not later than the
effective date of the registration statement;


(o)    Make reasonably available its employees and personnel and otherwise
provide reasonable assistance to the underwriters in the marketing of Restricted
Securities in any underwritten offering;


(p)    Promptly prior to the filing of any document which is to be incorporated
by reference into the registration statement or the prospectus (after the
initial filing of such registration statement) provide copies of such document
to counsel to the seller of Restricted Securities and to the managing
underwriter, if any, and make the Company’s representatives reasonably available
for discussion of such document and make such changes in such document
concerning such sellers prior to the filing thereof as counsel for such sellers
or underwriters may reasonably request; and



 
1.5
Indemnification.



(a)    The Company will indemnify and hold harmless to the fullest extent
permitted by law each Holder of Restricted Securities and each of its officers,
directors and partners, and each person controlling such Holder, with respect to
which such registration, qualification, or compliance has been effected pursuant
to this Agreement, and each underwriter, if any, and each person who controls
any underwriter of the Restricted Securities held by or issuable to such Holder,
against all claims, losses, expenses, damages, and liabilities (or actions in
respect thereto) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement under which such securities were registered under the Securities Act
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement (or alleged untrue statement) of a material fact
contained in any preliminary, final or summary prospectus, offering circular, or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification, or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statement therein, in
light of the circumstances under which they were made, or not misleading; or
(iii) any violation (or alleged violation) by the Company of the Securities Act,
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
state securities law applicable to the Company, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any such state law
and relating to action or inaction required of the Company in connection with
any such registration, qualification, or compliance, and will reimburse each
such Holder, each of its officers, directors, and partners, and each person
controlling such Holder, each such underwriter and each person who controls any
such underwriter, within a reasonable amount of time after incurred, for any
reasonable legal and any other expenses incurred in connection with
investigating, defending, or settling any such claim, loss, damage, liability,
or action; provided, however, that the indemnity agreement contained in this
subsection 1.5(a) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld);
and provided further, that the Company will not be liable in any such case to
the extent that any such claim, loss, damage, or liability arises out of, or is
based on, any untrue statement or omission based upon written information
furnished to the Company by an instrument duly executed by such Holder or
underwriter specifically for use therein.


--------------------------------------------------------------------------------



(b)    Each Holder will, if Restricted Securities held by or issuable to such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, severally and not jointly,
indemnify and hold harmless to the fullest extent permitted by law the Company,
each of its directors and officers, each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
the Company within the meaning of the Securities Act, and each other such
Holder, each of its officers, directors, and partners and each person
controlling such Holder, against all claims, losses, expenses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular, or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company, such Holders, such directors,
officers, partners, persons, or underwriters for any reasonable legal or any
other expenses incurred in connection with investigating, defending, or settling
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company by the Holder in an
instrument duly executed by such Holder specifically for use therein; provided,
however, that the indemnity agreement contained in this subsection 1.5(b) shall
not apply to amounts paid in settlement of any such claim, loss, damage,
liability, or action if such settlement is effected without the consent of the
Holder (which consent shall not be unreasonably withheld); provided further,
that the total amount for which any Holder shall be liable under this subsection
1.5(b) shall not in any event exceed the net proceeds received by such Holder
from the sale of Restricted Securities held by such Holder in such registration;
and provided further, that a Holder will not be liable in any such case to the
extent that any such claim, loss, damage, or liability arises out of or is based
on any untrue statement or omission based upon written information furnished to
the Holder by an instrument duly executed by the Company or underwriter
specifically for use therein.


(c)    Each party entitled to indemnification under this subsection 1.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations hereunder, except to the extent such failure resulted in
material prejudice to the Indemnifying Party; and provided further, that an
Indemnified Party (together with all other Indemnified Parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the Indemnifying
Party, if representation of such Indemnified Party by the counsel retained by
the Indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.


--------------------------------------------------------------------------------



(d)    If for any reason the foregoing indemnity is unavailable or is
insufficient to hold harmless an indemnified party under Section 1.5, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of any Claim in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party, on the one hand, and
the Indemnified Party, on the other hand, with respect to such offering of
securities. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or the Indemnified Party and the parties'
relative intent, knowledge, access to information, and opportunity to correct or
prevent such untrue statement or omission. If, however, the allocation provided
in the second preceding sentence is not permitted by applicable law, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party in such proportion as is appropriate to reflect not only such
relative faults, but also any other relevant equitable considerations. The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 1.5(d) were to be determined by pro rata allocation or
by any other method of allocation which does not take into account the equitable
considerations referred to in the preceding sentences of this Section 1.5(d).
The amount paid or payable in respect of any Claim shall be deemed to include
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such Claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the U.S.
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding anything in this
Section 1.5 to the contrary, no Indemnifying Party (other than the Company)
shall be required pursuant to this Section 1.5(d) to contribute any amount in
excess of the net proceeds received by such Indemnifying Party from the sale of
Restricted Securities in the offering to which the losses, claims, damages, or
liabilities of the Indemnified Parties relate, less the amount of any
indemnification payment made pursuant to Section 1.5.


(e)    The indemnity agreements contained herein shall be in addition to any
other rights to indemnification or contribution which any Indemnified Party may
have pursuant to law or contract and shall remain operative and in full force
and effect regardless of any investigation made or omitted by, or on behalf of,
any Indemnified Party and shall survive the transfer of the Restricted
Securities by any such party.


1.6   Information by Holder. Any Holder or Holders of Restricted Securities
included in any registration shall promptly furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may request in writing and as shall be
required in connection with any registration, qualification, or compliance
referred to herein.


1.7   Rule 144 Reporting. With a view to making available to Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Restricted Securities to the public without registration, the Company
agrees at all times to use best efforts to:


--------------------------------------------------------------------------------




(a)    make and keep public information available, as those terms are understood
and defined in SEC Rule 144, beginning 90 days after the effective date of the
first registration filed by the Company for an offering of its securities to the
general public;


(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements); and


(c)    so long as a Holder owns any Restricted Securities, to furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 (beginning 90 days
after the effective date of the first registration statement filed by the
Company for an offering of its securities to the general public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed by the
Company as the Holder may reasonably request in complying with any rule or
regulation of the SEC allowing the Holder to sell any such securities without
registration.


1.8   Transfer of Registration Rights. Holders’ rights to cause the Company to
register their securities and keep information available, granted to them by the
Company under subsections 1.2 and 1.7, may be assigned to a transferee or
assignee of: (i) at least 100,000 shares (as adjusted for stock splits, stock
dividends, recapitalizations and like events); (ii) the transfer is in
connection with the transfer of all shares of a Holder; or (iii) to any
constituent partners or members of a Holder which is a partnership or limited
liability company, or to affiliates (as such term is defined in Rule 405 of the
Securities Act) of a Holder, provided, that (a) the Company is given written
notice by such Holder at the time of or within a reasonable time after said
transfer, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being assigned; and (b) solely as to transfers pursuant to clause (iii) above,
any transferees or assignees agree to act through a single representative. The
Company may prohibit the transfer of any Holders’ rights under this subsection
1.8 to any proposed transferee or assignee who the Company reasonably believes
is a competitor of the Company. Notwithstanding anything else in this subsection
1.8, any Holder may transfer rights to a transferee of a Holder’s Restricted
Securities if such transferee is a partner, member, or shareholder or a retired
partner, member, or shareholder of such Holder.


1.9   Delay of Registration. No Holder shall have any rights to take any actions
to restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 1.


1.10         Termination of Registration Rights. No holder shall be entitled to
exercise any right provided for in this Section 1 at any time when such Holder
may sell all its shares in a three (3) month period under Rule 144 of the
Securities Act.



 
2.
General.



2.1   Waivers and Amendments. With the written consent of the record holders of
at least a majority of the Restricted Securities, the obligations of the Company
and the rights of the parties under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely), and with the same
consent the Company, when authorized by resolution of its Board of Directors,
may enter into a supplementary agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such modification, amendment, or
waiver shall reduce the aforesaid percentage of Restricted Securities without
the consent of all of the Holders of the Restricted Securities. Notwithstanding
the foregoing, subsections 2.1, 2.2, 2.3, 2.4 and 2.7 may be amended only with
the written consent of the Company and a majority of the shares then held by
Qualified Holders. Upon the effectuation of each such waiver, consent, agreement
of amendment or modification, the Company shall promptly give written notice
thereof to the record holders of the Restricted Securities or Qualified Holders,
as the case may be, who have not previously consented thereto in writing. This
Agreement or any provision hereof may be changed, waived, discharged, or
terminated only by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge, or termination is sought, except
to the extent provided in this subsection 3.1. In addition, the Company will
grant the Holders any rights of first refusal or registration rights granted to
subsequent purchasers of the Company’s equity securities to the extent that such
subsequent rights are superior, in good faith judgment of the Company’s Board of
Directors, to those granted in connection with the transaction.


--------------------------------------------------------------------------------



2.2   Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within California
without regard to its conflict of law principles.


2.3   Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


2.4   Entire Agreement. Except as set forth below, this Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof, and this Agreement shall supersede and cancel all prior agreements
between the parties hereto with regard to the subject matter hereof.


2.5   Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered by overnight courier
service, or mailed by first class mail, postage prepaid, certified or registered
mail, return receipt requested, addressed: (a) if to any Purchaser, at such
party’s address as set forth in the Company’s records, or at such other address
as such party shall have furnished to the Company in writing; or (b) if to the
Company, at such address as the Company shall have furnished to the Purchaser in
writing.


2.6   Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreements
shall not in any way be affected or impaired thereby.


2.7   Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.


--------------------------------------------------------------------------------



2.8   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


IN WITNESS WHEREOF, the parties hereby have executed this Agreement on the date
set forth underneath their respective signatures below.



     
“COMPANY”
                   
PROCERA NETWORKS, INC.,
       
a Nevada corporation
                               
By:
         
Doug Glader, Chief Executive Officer
                   
Date:
                                  "Holder"                                      
                 
By:
                     
Its:
               
Date:
 
       

 
 

--------------------------------------------------------------------------------